NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                          No. 15-30199

                    Plaintiff-Appellee,             D.C. No. 1:13-cr-00026-SPW

    v.
                                                    MEMORANDUM*
 TOMAS ALVARADO,

                    Defendant-Appellant.

                      Appeal from the United States District Court
                              for the District of Montana
                       Susan P. Watters, District Judge, Presiding

                               Submitted July 26, 2016**

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Tomas Alvarado appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         Alvarado contends that the district court abused its discretion by denying his

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for a sentence reduction under Amendment 782 to the Sentencing

Guidelines. The district court acted within its discretion when it denied Alvarado

a sentence reduction based on his undisputed ties with an international drug cartel,

his extensive criminal history, and his post-offense conduct. See U.S.S.G.

§ 1B1.10 cmt. n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir.

2010).

      AFFIRMED.




                                          2                                   15-30199